                       UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION - DETROIT



IN THE MATTER OF:                                            CHAPTER 13
BRANDY L MILLER,Debtor                                       CASE NO: 19-56707
                                                            JUDGE MARIA L. OXHOLM


                                TRUSTEE’S OBJECTION TO
                         CONFIRMATION OF CHAPTER 13 PLAN


        NOW COMES,the Chapter 13 Trustee, Tammy L. Terry, and objects to confirmation of
the Chapter 13 Plan in the above matter pursuant to E.D. Mich. L.B.R. 3015-3(a) and 11 U.S.C.
§ 1307(c)(5) as follows:

    1. The Trustee objects to the debtor’s plan language in Section III. B. 1 of the Plan, which
requests that the Trustee hold from distribution the sum of $6,000.00. Debtor’s counsel has not
provided any authority under the E.D. Mich. L.B.R. 2016-1 to hold this amount. The Trustee
requests that we only reserve $3,500.00 for attorney fees.

    2. The Trustee requests that the debtor provide copies of three (3) post-petition pay stubs at
least 14 days prior to confirmation.

    3. The Plan fails to provide that 100% of profit-sharing funds and/or bonuses received by
the debtor during the pendency of the Plan be remitted to the Trustee for distribution among
creditors in contravention of 11 U.S.C. 1325(b) and In re Freeman. 86 F.3d 478 (6^'’ Cir., 1996).

    4. The debtor’s Plan fails to provide that all of the debtor’s projected disposable income be
utilized to fund the Plan. Specifically, the debtor’s Schedule J has overstated the following
expense(s) in contravention of 11 U.S.C. 1325(a)(3) and/or 11 U.S.C. 1325(b):


               a.     Rent - $700.00 per month.
               b.      Water/Sewer - $150.00 per month.
               c.     Automobile Payment - $400.00 per month.
               d.     Vehicle Insurance - $200.00 per month.


        The Trustee requests that the debtor provide proof of these expenses within fourteen
days.




  19-56707-mlo      Doc 19     Filed 01/21/20     Entered 01/21/20 10:47:59        Page 1 of 3
        WHEREFORE,the Chapter 13 Trustee requests this Honorable Court deny confirmation
of the debtor’s (s’) Chapter 13 Plan.


1/17/2020
                           OFFICE OF THE CHAPfTER l^TWJSTEE - DETROIT
                           /S/ TAMMY L. TERRY!/\ /W 71    /
                           Chapter 13 Standing Trustee
                           /S/ KIMBERLY SHORTER-SIEBERT(P49608)
                           /S/ MARILYN R. SOMERS-KANTZER(P52488)
                           Staff Attorneys
                           535 Griswold Street, Suite 2100
                           Detroit, MI 48226
                           (313)967-9857
                           mieb_ecfadmin@det13.net




  19-56707-mlo    Doc 19    Filed 01/21/20   Entered 01/21/20 10:47:59    Page 2 of 3
                      UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION - DETROIT



IN THE MATTER OF:                                        CHAPTER 13
BRANDY L MILLER, Debtor                                  CASE NO; 19-56707
                                                         JUDGE MARIA L. OXHOLM




                                 CERTIFICATE OF MAILING




       I hereby certify that on      l■5-l^ao9o                         a copy of TRUSTEE’S
OBJECTIONS TO CONFIRMATION OF CHAPTER 13 PLAN was electronically filed with
the Clerk of Court, served electronically to the debtor’s(s’) attorney and a copy of same
deposited in the U. S. Mail to the debtor (s) at the address as it appears below.



                                OFFICE OF THE CHAPTER 13 TRUSTEE - DETROIT
                                /S/ LATOYA ETHRIDGE
                                Chapter 13 Standing Trustee Clerk
                                535 Griswold Street, Suite 2100
                                Detroit, MI 48226
                                (313)967-9857
                                mieb_ecfadmin@detl 3 .net


FREGO & ASSOCIATES
23843 JOY ROAD, SUITE 4
DEARBORN HEIGHTS, MI 48127


BRANDY L MILLER
17229 WARWICK
DETROIT, MI 48219




  19-56707-mlo     Doc 19    Filed 01/21/20    Entered 01/21/20 10:47:59      Page 3 of 3
